   Case: 4:20-cv-01525-AGF Doc. #: 1 Filed: 10/23/20 Page: 1 of 16 PageID #: 1




                         UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MISSOURI, EASTERN DIVISION

  QUINTON FELTNER,                                  )
                                                    )
                        Plaintiff,                  )
                                                    )
  v.                                                )   Cause No.
                                                    )
  3M COMPANY                                        )
       Serve: CSC-Lawyers Incorporating             )
       Service Company                              )
       221 Bolivar St.                              )
       Jefferson City, Missouri 65101               )
                                                    )
                        Defendant.                  )
                                                    )
                                                    )


                     COMPLAINT FOR DECLARATORY JUDGMENT

        COMES NOW Plaintiff Quinton Feltner (“Feltner or “Plaintiff”), by and through his

attorneys Sandberg Phoenix & von Gontard P.C., pursuant to 28 U.S.C. §2201, and for his

Complaint for Declaratory Judgment against Defendant 3M Company (“3M” or “Defendant”),

states as follows:

                                        INTRODUCTION

        This case arises out of Defendant 3M, a multinational conglomerate with sales in excess

of 32 billion dollars, attempting to oppress and unfairly restrict a former employee from gainful

non-competitive employment.          3M’s interpretation of Feltner’s Employment Agreement

containing post-employment restrictions is overly broad and simply at odds with the clear terms

of the agreement. Feltner and his new employer, Nuance Communications, have repeatedly

informed 3M that Feltner will not engage in any competitive conduct, sell a competitive product,

solicit 3M’s customers, or disclose any 3M confidential information or trade secrets, to the extent


                                                1
14174378.v2
   Case: 4:20-cv-01525-AGF Doc. #: 1 Filed: 10/23/20 Page: 2 of 16 PageID #: 2




they exist. Despite this knowledge, 3M continues to harass Feltner by threatening immediate

litigation if he does not immediately resign his employment with Nuance and not work in any

capacity in the entire U.S. health care industry. It is evident that 3M will suffer no harm by

Feltner’s non-competitive employment with Nuance and that 3M is engaged in unprofessional

bullish conduct for the sole purpose to harass and burden Feltner and prevent him from earning

an honest living.

                           PARTIES, JURISDICTION AND VENUE

        1.     Feltner is a citizen of the state of Arizona and resides in Missouri. Feltner’s

remote employment is split approximately 50/50 between the Phoenix, Arizona area and the St.

Louis, Missouri area.

        2.     3M is a Delaware corporation with its principal place of business in St. Paul

Minnesota. 3M is licensed to perform business in the state of Missouri and employed Feltner to

perform business out of the state of Missouri.

        3.     This Court has jurisdiction over this matter and the parties pursuant to the

Declaratory Judgment Act, 28 U.S.C. §2201 et seq, because an actual case or controversy exists

between the parties in that there is a current dispute over the terms, enforcement, and claimed

breach of an agreement, as set forth in greater detail herein.

        4.     This Court further has diversity jurisdiction pursuant to 28 U.S.C. § 1332, because

the parties are citizens of different states and the amount in controversy exceeds $75,000.

        5.     This Court has personal jurisdiction over 3M pursuant because it regularly

transacts business in Missouri, has a registered agent in Missouri, and engages in conduct in

Missouri giving rise to the facts and circumstances at issue in this lawsuit. Accordingly, 3M has

sufficient minimum contacts with Missouri to satisfy any due process concerns.



                                                  2
14174378.v2
   Case: 4:20-cv-01525-AGF Doc. #: 1 Filed: 10/23/20 Page: 3 of 16 PageID #: 3




        6.     Venue is appropriate in this District pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in this

District.

                                             FACTS

        A. Company Information About 3M and Nuance

        7.     The 3M Company is a publicly traded (MMM) American multinational

conglomerate corporation operating in the fields of industry, worker safety, US health care, and

consumer goods. 3M produces over 60,000 products under several brands, including adhesives,

abrasives, laminates, passive fire protection, personal protective equipment, window films, paint

protection films, dental and orthodontic products, electrical and electronic connecting and

insulating materials, medical products, car-care products, electronic circuits, healthcare software

and optical films. 3M manages its operations in five business segments: Industrial, Safety and

Graphics, Health Care, Electronics and Energy, and Consumer. According to 3M’s 2018 Annual

Report on Form 10-K, 3M made $32.8 billion in total sales in 2018, and ranked number 95 in the

Fortune 500 list of the largest United States corporations by total revenue. As of 2018, the

company had approximately 93,500 employees, and had operations in more than 70 countries.

        8.     3M’s Health Care segment serves markets that include medical clinics and

hospitals, pharmaceuticals, dental and orthodontic practitioners, health information systems, and

food manufacturing and testing. Products and services provided to these and other markets

include medical and surgical supplies, skin health and infection prevention products, oral care

solutions (dental and orthodontic products), health information systems, inhalation and

transdermal drug delivery systems, and food safety products.




                                                3
14174378.v2
   Case: 4:20-cv-01525-AGF Doc. #: 1 Filed: 10/23/20 Page: 4 of 16 PageID #: 4




        9.       In medical solutions, 3M is a supplier of medical tapes, dressings, wound closure

products, and orthopedic casting materials, in addition to acute wound care, skin integrity and

disinfecting port protection products. In addition, 3M markets a variety of surgical drapes, masks

and preps, electrodes, stethoscopes, as well as sterilization assurance equipment and patient

warming solutions designed to prevent hypothermia in surgical settings. Other products include

drug delivery systems, such as metered-dose inhalers, transdermal skin patches and related

components. Oral care solutions include restoratives, adhesives, finishing and polishing products,

crowns, impression materials, preventive sealants, professional tooth whiteners, prophylaxis and

orthodontic appliances, as well as digital workflow solutions to transform traditional impression

food safety products that make it faster and easier for food processors to test the microbiological

quality of food, and analog processes and develops and markets computer software for hospital

coding and data classification, and provides related consulting services.

        10.      Nuance is an American computer software technology corporation that provides

speech recognition, and artificial intelligence. Nuance is a pioneer in conversational AI, having

spent decades innovating and optimizing how people interact with technology. Nuance offers

award-winning solutions that don’t just hear and speak, they analyze, anticipate, reason and

resolve.      Nuance is partnered with 85% of Fortune 100 companies across Healthcare and

Enterprise companies. Nuance operates out of two distinct divisions: Healthcare and Enterprise

that offer a variety of solutions. Nuance recently launched a platform that utilizes its omni-

channel customer engagement in the health care segment for patient engagement. The patient

engagement market is a market previously not serviced by Nuance and not serviced by 3M.




                                                 4
14174378.v2
   Case: 4:20-cv-01525-AGF Doc. #: 1 Filed: 10/23/20 Page: 5 of 16 PageID #: 5




        B. 3M provides Feltner’s employment by 3M and Employee Agreement

        11.    In April 2014, Feltner was hired by M*Modal (now 3M|M*Modal), a Pittsburgh-

based, clinical intelligence and documentation company.          Prior to his employment with

M*Modal Feltner had worked in the health care industry since 1998 selling dictation and

transcription technologies and services to health systems. Feltner began as an account executive

selling clinical documentation technology and services for the health care industry including

speech-recognition software and coding solutions and tools that aid in the creation of and

transcription for medical records, such as clinical documentation improvement (“CDI”) and

virtual physician assistant (“VPA”) (collectively Documentation Technology Products”).

        12.    In January 2019, 3M acquired M*Modal and M*Modal became a division of 3M

selling the same Documentation Technology Products. For two months thereafter, Feltner served

as a Client Executive Senior that included making direct calls on customers to continue to sell

Documentation Technology Products.

        13.    In March 2019, Feltner moved into a management role in 3M, serving as Regional

Vice President over the Central Region in the M*Model Division. In this role, Feltner was

responsible for managing five account executives that resulted in a substantial reduction in direct

customer contact. It was the accounts executive’s responsibility to manage customer accounts

and to have day-to-day involvement and interactions with customers.

        14.    In January 2020, Feltner transferred to a Director of West Strategic Region

position where he managed six account executives. Feltner’s role remained similar, in that, he

managed and supported sales personnel with limited direct customer contact.

        15.    3M’s customer relationship management platform was readily available to all

sales personnel even those without a reason to know. 3M did not maintain any security measures



                                                5
14174378.v2
   Case: 4:20-cv-01525-AGF Doc. #: 1 Filed: 10/23/20 Page: 6 of 16 PageID #: 6




to prevent access its customer contact list by any employee. However, while accessible, Feltner

only accessed the information necessary to manage his direct reports.

        16.    At all times employed by 3M Feltner and his reports sold one product segment the

Documentation Technology Products. These products sold by Feltner and his direct reports on

behalf of 3M was sold and marketed to hospitals, doctors and other medical practitioners as the

end user. The primary purpose of the products is to allow the practitioner to dictate and instantly

transcribe a medical note regarding a patient.

        17.    In his capacity as a 3M employee, Feltner electronically executed an agreement

entitled “3M Employee Agreement” (“Employee Agreement”), which contains post-employment

restrictive covenants.   A true and accurate exemplar copy of the Employee Agreement is

attached hereto as Exhibit 1. On information and belief, the copy of the Employment Agreement

executed by Feltner is in the sole possession and/or control of 3M.

        18.    The Employee Agreement defines “confidential information” to include

proprietary information that is not generally known:

               “CONFIDENTIAL INFORMATION” means information, including but not
               limited to trade secrets, which is not generally known and is proprietary to 3M,
               including, by way of example and without limitation, information about
               processes, products, systems, services, research, development, know-how,
               designs, formulas, compilations, manufacturing, purchasing, accounting,
               personnel, engineering, marketing, merchandising, selling, leasing, servicing,
               finance and business operations, strategies, systems, and techniques….

               Exh. 1, ¶ II.B.

        19.    The Employee Agreement defines “look back period” as the last twelve months of

Feltner’s employment with 3M. Exh. 1, ¶ II.D.




                                                 6
14174378.v2
   Case: 4:20-cv-01525-AGF Doc. #: 1 Filed: 10/23/20 Page: 7 of 16 PageID #: 7




        20.    The Employee Agreement defines “conflicting product, process, system or

service” as including only those products which are the same or similar to an existing 3M

product:

               “CONFLICTING PRODUCT, PROCESS, SYSTEM OR SERVICE” means
               any product, process, system or service of any person or organization other than
               3M, in existence or under development, which is the same as or similar to or
               otherwise competes with a 3M product, process, system or service, in existence or
               under development, about which [Feltner] acquire[s] Confidential Information or
               as to which [Feltner] had business-related dealings or exposure to specialized
               training and/or customer goodwill during the Look Back Period.

               Exh. 1, ¶ II.E.

        21.    The Employee Agreement defines “conflicting organization” as a company

selling Conflicting Products:

               “CONFLICTING ORGANIZATION” means any person or organization which
               is engaged in or about to become engaged in development, production, marketing,
               leasing, selling or servicing of or research regarding a Conflicting Product,
               Process, System or Service.

               Exh. 1, ¶ II.F.

        22.    Among other items, Feltner agreed not to disclose any Confidential Information

of 3M. Exh. 1, ¶ III.A. Feltner further agreed to return any 3M property which disclosed or

embodied Confidential Information upon his resignation. Exh. 1, ¶ III.G.

        23.    The Employment Agreement contains a one-year non-competition covenant

which substantial self-imposed limitations; specifically, the covenant is limited to services that

are the same or similar to those the employee provided on behalf of 3M, and it explicitly allows

an employee to work for a 3M competitor (“Conflicting Organization,”), provided the competitor

is large and has separate and distinct divisions in order to separate the employee from any

enjoined competitive products. It provides:




                                                7
14174378.v2
   Case: 4:20-cv-01525-AGF Doc. #: 1 Filed: 10/23/20 Page: 8 of 16 PageID #: 8




        I will not, directly or indirectly, render services to any Conflicting Organization that are
        the same as or similar to those services I rendered to 3M during the Look Back Period,
        except that I may accept employment with a large Conflicting Organization whose
        business is diversified (and which has separate and distinct divisions), provided 3M, prior
        to my accepting such employment, shall receive separate written assurances satisfactory
        to 3M from such Conflicting Organization and from me, that I will not render services
        directly or indirectly in connection with any Conflicting Product, Process, System, or
        Service. The foregoing provision shall apply: (a) at all geographic areas where I
        performed services for 3M and/or over which I had responsibilities during the Look Back
        Period; and (b) at all other places globally where 3M does business or is actively
        pursuing business at the time I terminate employment unless I can establish by a
        preponderance of the evidence that the scope of Confidential Information I possess does
        not extend to all locations where 3M is doing business and/or actively pursuing business
        at the time of termination.

        Exh. 1, ¶ III.H.2.

        24.    The parties to the Employment Agreement further agreed that for a one-year

period following the termination of Feltner’s employment by 3M that he would not “(a) solicit

the business of any 3M customer on behalf of a Conflicting Organization, (b) divert, entice, or

otherwise take away from 3M the business of any 3M customer, or attempt to do so, or (c) solicit

or induce any vendor, supplier or customer of 3M to terminate or reduce its relationship with

3M.” Exh. 1, ¶ III.H.3.

        25.    However, the parties agreed the non-solicitation covenant shall not apply to, inter

alia, “a 3M customer with whom [Feltner] had no business-related contact and about whom

[Feltner] obtained no Confidential Information while employed by 3M[.]” Exh. 1, ¶ III.H.3.

        26.    The parties agreed all restrictive covenants and other terms in the Employment

Agreement were only enforceable to as to protect 3M’s legitimate business interests and were

therefore subject to Court modification as required. Exh. 1, ¶ VI.

    C. Feltner’s resignation and employment by Nuance




                                                 8
14174378.v2
   Case: 4:20-cv-01525-AGF Doc. #: 1 Filed: 10/23/20 Page: 9 of 16 PageID #: 9




        27.    On or about October 1, 2020, Feltner submitted a letter of resignation to 3M,

indicating last day with 3M would be effective October 15, 2020. A true and accurate copy of

the resignation letter is attached hereto as Exhibit 2.

        28.    Feltner made the decision to resign from 3M and accept employment with Nuance

to ensure financial security for his family. In the resignation letter Feltner provided assurances to

3M that he would not sell a competitive product, solicit 3M customers, or disclose 3M

confidential information and trade secrets, to the extent they exist.

        29.    Following his resignation from 3M, Feltner accepted a position of employment

with Nuance as an Executive Leader in its Patient Engagement Group.

    D. Feltner’s employment with Nuance does not involve a “Conflicting Product, Process,
    System or Service”

        30.    In his role at Nuance, Feltner will be working in the Enterprise Division selling a

patient engagement software. This software platforms provide a dynamic omni-channel customer

engagement platform that provides patients with a progressive customer experience propelled by

the Internet of Things. Nuance calls this the Engagement of Things™.

        31.    Nuance’s patient engagement platform is wholly unrelated to any product offering

of 3M and, consequently, Feltner will have no involvement, directly or indirectly, in selling

Nuance’s products that are competitive with the Documentation Technology Products.

        32.    Nuance does offer a product that is competitive with the provider-focused voice

dictation software for which he formerly provided services for 3M. However, the sales team for

that software is within a separate and distinct division of Nuance as specifically contemplated

and allowed in Section III.H.2 of the Agreement. Feltner has no role in relation to that division

and is not responsible for the supervision of any employee with responsibilities related to voice

dictation software.


                                                   9
14174378.v2
 Case: 4:20-cv-01525-AGF Doc. #: 1 Filed: 10/23/20 Page: 10 of 16 PageID #: 10




        33.    3M’s extensive 60,000 product portfolio does not include any patient engagement

platforms remotely similar to Nuance’s patient engagement software and solutions. A review of

3M’s website and especially its health care webpage proves this undeniable fact. See,

https://www.3m.com/3M/en_US/health-care-us/.

        34.         The total lack of competition between 3M and Nuance in the patient

engagement software market is further evidenced by the fact that 3M is nowhere to be found

from the results of a Google search for “Patient Engagement Software”.

        35.    3M’s past practice further establishes that patient engagement software is not a

“Conflicting Product, Process, System, or Service”.

        36.    In the last six months, several former 3M employees accepted employment with

the patient engagement software company Kyruss. Kyruss represents itself as the “Industry-

leading provider search, scheduling, and data management solutions that help health systems

connect with patients.” See, https://www.kyruus.com/.

        37.    On or about March-April of 2020, Brandon Spring former VP West Region of 3M

(“Spring”) resigned from 3M to accept a position with Kyruss. Spring’s management webpage

at Kyruss states:

        Prior to Kyruus, Spring spent 6 years with M*Modal, then 3M after its acquisition.
        Spring led numerous teams and initiatives while at M*Modal including commercial
        strategy, emerging markets, regional growth, and national/key account growth - all which
        contributed to the hyper and rapid growth to make M*Modal the industry leader in the
        space. In his last role as Vice President of Sales and Strategic Growth, Brandon oversaw
        the West Region and Key Accounts and was instrumental in growth and combined
        strategy after being acquired by 3M in 2018. https://www.kyruus.com/our-team-
        management#modal.

        38.    Despite is high level role at substantially similar responsibilities as Feltner at 3M,

3M took no action to prevent or interfere with Spring’s employment with Kyruss and selling

patient engagement software.


                                                10
14174378.v2
 Case: 4:20-cv-01525-AGF Doc. #: 1 Filed: 10/23/20 Page: 11 of 16 PageID #: 11




        39.    On or about April-May of 2020, Evan Kirk, 3M’s former account executive in the

West Region was recruited by Spring to work at Kyruss. Again, 3M took no action to prevent

Spring from soliciting Kirk for employment or interfered with Kirk’s employment with Kyruss

and from selling patient engagement solutions in the health care industry.

        40.    In June of 2020, Preston Haack, 3M’s former account executive in the N.E.

Region was recruited by Spring and began working for Kyruss selling patient engagement

software. Once again, 3M took no action to prevent Spring from soliciting Haack for

employment or interfered with Haack’s employment with Kyruss and from selling patient

engagement solutions in the health care industry.

        41.    Based on information and belief, Spring, Kirk and Haack all signed substantially

similar employment agreements containing nearly identical post-employment restrictive

covenants. Yet, 3M took no action to interfere with their employment with Kyruss. 3M did not

seek to enforce their agreements because 3M knows that patient engagement software does not

compete with any 3M product or service.

        42.    Based on the forgoing facts, Nuance’s patient engagement software, the sole

product under Feltner’s management, is not “Conflicting Product, Process, System, or Service” is

defined in the Agreement.

        E. Feltner’s good-faith assurances to 3M.

        43.    In compliance with the Employee Agreement, Feltner has not disclosed any 3M

Confidential Information to Nuance or any other individual or entity.

        44.    In compliance with the Employee Agreement, Feltner has returned to 3M any and

all 3M property disclosing or embodying Confidential Information upon his resignation.




                                               11
14174378.v2
 Case: 4:20-cv-01525-AGF Doc. #: 1 Filed: 10/23/20 Page: 12 of 16 PageID #: 12




        45.       In compliance with the Employment Agreement, Feltner has provided any

product or services that is the same as or similar to those services he rendered to 3M during the

Look Back Period.

        46.       In compliance with the Employment Agreement, Feltner has not solicited and any

current or former 3M customer for any product competitive with a 3M product or service and

provided assurances he would not solicit any customer.

        47.       In compliance with the Employment Agreement’s requirement that he provide

assurances in writing that he would not render services directly or indirectly in connection with

any Conflicting Product, Process, or Service, Feltner’s resignation letter informed 3M:

              a. Of the nature of the software product for which he would provide sales

                  management;

              b. That 3M does not offer a competing product;

              c. That he would not be involved with any Nuance sales personnel who render

                  services for a “Conflicting Product,” as his position with Nuance is in a separate

                  and distinct division;

              d. That he would not solicit the business of any individual employee or agent of any

                  3M customer with whom he had contact during the last 180 days of his

                  employment by 3M;

              e. That he would not disclose any of 3M’s confidential information or trade secrets;

              f. That he would promptly return all 3M property and documents.

        Exh. 2.

      F.          3M’s bad faith responses to Feltner’s assurances and threats to Feltner and

Nuance.



                                                  12
14174378.v2
 Case: 4:20-cv-01525-AGF Doc. #: 1 Filed: 10/23/20 Page: 13 of 16 PageID #: 13




        48.    In response to Feltner’s resignation letter and assurances 3M requested a copy of

a job description of his new Nuance position and a copy of his offer letter from Nuance. Feltner

complied with the request and provided his direct supervisor with the requested documents.

        49.    In response to its review of the documents and Feltner’s written assurances, 3M

sent Feltner correspondence offering terms in a “limited waiver,” purporting to allow Feltner to

work for Nuance but to restrict him for performing any services in the health care industry. A

true and accurate copy of 3M’s limited waiver correspondence is attached hereto as Exhibit 3.

        50.    The limited waiver also purported to impose new and previously unagreed to

terms, including consent to jurisdiction and choice of law clauses mandating the parties’

relationship be governed by Utah law and any dispute be decided by Utah courts, a jurisdiction

with no significant relationship to the parties, and mandating joint and several liability from

Nuance. Exh. 3.

        51.    3M’s interpretation of the Agreement as set forth its limited waiver is overly

broad and inconsistent with clear terms of the Agreement; and exponentially expands the scope

of the Employment Agreement and 3M’s purported enforceable and protectible interests. 3M is

attempting, essentially, to prohibit Feltner from performing any services in the entire healthcare

industry, regardless of whether they are Conflicting Product, Process, System, or Service” or

whether Feltner performed any such service on behalf of 3M.

        52.    To further clarify the non-competitive nature of his new employment and provide

further assurance of his compliance with the Employment Agreement, Feltner further sent a letter

of understanding through counsel to allow the parties to memorialize that his employment with

Nuance was not competitive with 3M and did not violate any restrictive covenant contained in




                                               13
14174378.v2
 Case: 4:20-cv-01525-AGF Doc. #: 1 Filed: 10/23/20 Page: 14 of 16 PageID #: 14




the Employment Agreement. A true and accurate copy of the letter of understanding is attached

hereto as Exhibit 4.

        53.    In response to Feltner’s further assurances, both individually and through counsel,

3M has continued to assert non-existent violations of the Employment Agreement and now

threatens baseless litigation against both Feltner and Nuance. A true and accurate copy of 3M’s

correspondence threatening litigation and prayers for injunctive relief is attached hereto as

Exhibit 5.

        54.    3M has now demanded Feltner immediately resign his position with Nuance,

which involves the performance of non-competitive duties. Exh. 5.

        55.    3M has threatened Feltner with a prayer for temporary restraining order and

preliminary injunction to attempt to prohibit Feltner from performing his non-competitive duties

with Nuance. Exh. 5.

        56.    3M asserts, without explanation, that Feltner’s the services are projected to

provide are “identical” to the services he provided for 3M. This allegation is knowingly false

because 3M knows it does not offer a patient engagement platform software. Exh. 5.

        57.    3M asserts the patient engagement software managed by Feltner for Nuance is

competitive with the virtual dictation software offered by 3M because it “utilize[s] and

implement[s] virtual assistant and speech recognition technologies.” Exh. 5.

        58.    Again, this statement is knowingly false. The two software are marketed to

different end users (providers versus patients) and are used for entirely different purposes

(medical note dictation versus interacting with one’s own medical chart). The buyers at hospitals

and doctors’ offices are also typically different individuals in separate employment units. Most

importantly, Feltner has agreed not to solicit any individual customer contact he had through 3M.



                                               14
14174378.v2
 Case: 4:20-cv-01525-AGF Doc. #: 1 Filed: 10/23/20 Page: 15 of 16 PageID #: 15




                           COUNT I – DECLARATORY JUDGMENT

        59.      All preceding paragraphs are incorporated by reference.

        60.      A justiciable controversy exists because:

              a. 3M has directly threatened litigation against Plaintiff regarding alleged breaches

                 of the Employment Agreement, and the proper scope of the Employment

                 Agreement;

              b. Without direction from this Court, the dispute regarding the alleged breach and

                 proper scope of the Employment Agreement jeopardizes Feltner’s ability to earn a

                 living in his industry.

        61.      The Employment Agreement and/or 3M’s attempts to enforce it with respect to

Feltner’s non-competitive activity is contrary to Missouri law, public policy, and to the public

interest in Missouri and the United States.

        62.       Plaintiff will suffer harm and economic damage in excess of $75,000 if forced to

comply with the terms ofben the Employment Agreement and/or 3M’s attempts to enforce it with

respect to Feltner’s non-competitive activity.

        WHEREFORE, Plaintiff Quinton Feltner hereby respectfully request this Court enter a

judgment in their favor and against Defendant 3M Company, declaring:

              a. The Employment Agreement is not enforceable as to Feltner’s non-competitive

                 activity at Nuance;

              b. Feltner’s employment by Nuance and services in relation to patient engagement

                 software do not violate any covenant and/or any enforceable covenant in the

                 Employment Agreement;




                                                 15
14174378.v2
 Case: 4:20-cv-01525-AGF Doc. #: 1 Filed: 10/23/20 Page: 16 of 16 PageID #: 16




              c. Nuance did not encourage the breach or tortiously interfere with any covenant

                 contained in the Employment Agreement;

              d. Awarding Plaintiff his reasonable attorneys’ fees and costs associated with this

                 action;

              e. And any other remedy the court deems fair and just.



                                              SANDBERG PHOENIX & von GONTARD, P.C.


                                        By:   /s/Timm W. Schowalter
                                              Timm W. Schowalter, #MO45831
                                              Benjamin R. Wesselschmidt, #MO66321
                                              600 Washington Avenue
                                              St. Louis, MO 63101-1880
                                              314-231-3332
                                              314-241-7604 (Fax)
                                              tschowalter@sandbergphoenix.com
                                              bwesselschmidt@sandbergphoenix.com

                                              Attorneys for Plaintiff Feltner




                                                 16
14174378.v2
